                Case 18-12491-CSS              Doc 1576         Filed 11/12/19         Page 1 of 7



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE
--------------------------------------------------------------- x
                                                                :   Chapter 11
In re:                                                          :
                                                                :   Case No. 18-12491 (CSS)
PROMISE HEALTHCARE GROUP, LLC, et al., 1 :
                                                                :   (Jointly Administered)
                  Debtors.                                      :
                                                                :   Obj. Deadline: Nov. 7, 2019 at 4:00 p.m. (ET)
                                                                    Hearing Date: Nov. 14, 2019 at 1:00 p.m. (ET)
                                                                :
                                                                :   Re: D.I. 1323, 1548
--------------------------------------------------------------- x

    SUPPLEMENTAL OBJECTION OF THE DEBTORS TO THE MOTION TO COMPEL
    RETURN OF DEPOSIT MADE IN CONNECTION WITH UNCONSUMMATED SALE
      OF LOUISIANA FACILITIES FILED BY KPC PROMISE HEALTHCARE, LLC

         Promise Healthcare Group, LLC and its affiliated debtors in possession (collectively, the

“Debtors”) file this Supplemental Objection to the Motion to Compel Return of Deposit Made in

Connection with Unconsummated Sale of Louisiana Facilities [D.I. 1548] (the “Motion”) filed by

KPC Promise Healthcare, LLC. (“KPC”).

                                                     Summary



1
  The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913),
Promise Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp.
(6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings,
LLC (0006), HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties,
Inc. (0068), Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of
Ascension, Inc. (9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise
Hospital of Dallas, Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at
The Villages, Inc. (2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise
Hospital of Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc.
(0659), Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties
of Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791),
Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), Success Healthcare 1, LLC (6535), Success
Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral
Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center
at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc. (7766). The mailing
address for the Debtors, solely for purposes of notices and communications, is 999 Yamato Road, 3 rd FL, Boca Raton,
FL 33431.
              Case 18-12491-CSS          Doc 1576      Filed 11/12/19    Page 2 of 7



       1.      KPC seeks to compel the return of the $2.2 million deposit (the “Deposit”) currently

held in escrow in connection with KPC’s unconsummated purchase of two Promise hospitals in

Louisiana: (1) Promise Hospital of Louisiana – Bossier City, and (2) Promise Hospital of

Louisiana – Shreveport (collectively the “Louisiana Facilities”).

       2.      As set forth below and in the Debtors’ Complaint to Recover Damages for Tortious

Interference with Contract [D.I. 1566] and the Debtor’s Objection to Motion to Compel Return of

Deposit Made in Connection with Unconsummated Sale of Louisiana Facilities [D.I. 1556], KPC

seeks the return of the Deposit under an agreement that KPC negotiated in bad faith as a byproduct

of their tortious interference of the Debtors’ contract with Lexmark; the Deposit was funded in

furtherance of those alleged bad acts, much, if not all, of which has already been the subject of

extensive evidence admitted in the record of these cases.

       3.      In addition to the Debtors’ right to offset and recoup damages caused by KPC’s

tortious interference with contract, the Debtors also have the right to offset KPC’s outstanding debt

from KPC’s failure to pay for services rendered by the Debtors under the Transition Services

Agreement (the “TSA”) with KPC delivered in connection with KPC’s purchase of nine facilities

from the Debtors. KPC’s TSA liquidated debt currently totals $584,294.57. A copy of the Debtors’

October 1, 2019 TSA Invoice to KPC is attached hereto as Exhibit A. A copy of the Debtors’ TSA

Service and Allocation Summary is attached hereto as Exhibit B.

                                            Background

       4.      Debtors incorporate by reference the allegations and claims set forth in their

Objection to Motion to Compel Return of Deposit Made in Connection with Unconsummated Sale

of Louisiana Facilities [D.I. 1556] as if fully stated herein.




                                                  2
              Case 18-12491-CSS          Doc 1576      Filed 11/12/19      Page 3 of 7



       5.      On January 1, 2019, the Debtors filed a Motion for Orders: (I)(A) Approving

Bidding Procedures and Bid Protections, (B) Permitting Debtors to Designate Stalking Horse

Purchaser(s) and Grant Bid Protections, (C) Scheduling a Hearing to Consider Approval of the

Sale of Assets, (D) Approving Form and Manner of Notice of Sale, and (E) Granting Related

Relief; and (II)(A) Authorizing and Approving the Sale of Substantially All Assets of Certain of the

Debtors Free and Clear of Liens, Claims, Interests, and Encumbrances, (B) Authorizing the

Assumption and Assignment of Certain Executory Contracts and Unexpired Leases, and (C)

Granting Related Relief [D.I. 374] with the United States Bankruptcy Court for the District of

Delaware (the “Court”) for the sale of the Remaining Assets of the Debtors.

       6.      On February 4, 2019, the Court granted the motion and entered an order authorizing

the sale of the Remaining Assets at auction and establishing the bidding procedures for the sale.

[D.I. 570].

       7.      On February 21 and 22, 2019, in accordance with the Bidding Procedures Order

and having received Qualified Bids by the Bid Deadline, the Debtors conducted an auction for the

Remaining Assets. Strategic Global Management Inc. (“Strategic”) was identified as the

Successful Bidder for nine of the Debtors’ Facilities, including those located in Phoenix, AZ, Salt

Lake City, UT, Baton Rouge, LA, Vicksburg, MS, Overland Park, KS, and Wichita Falls, TX.

       8.      On February 26, 2019, the Debtors entered into an Asset Purchase Agreement (the

“APA”) with Strategic to acquire nine Promise Healthcare facilities included among the

Remaining Assets. [D.I. 832-1].

       9.      Section 5.7 of the APA stated that to “enable Buyers’ Parent and Buyers to

effectuate an orderly transition of the Healthcare Businesses of the Seller Facilities, Sellers’ Parent

and Sellers shall continue to provide (through third party vendors) information technology services



                                                  3
                Case 18-12491-CSS         Doc 1576      Filed 11/12/19     Page 4 of 7



used in operation of the Seller Facilities to Buyers’ Parent and Buyers for a period of ninety (90)

days after the Closing, or for such additional time period as Sellers’ Parent and Buyers’ Parent

may mutually agree.” Strategic and the Debtors agreed to enter into a TSA to define the costs of

providing those services. [D.I. 832-1].

       10.       On April 5, 2019, Strategic assigned and transferred all of its rights and obligations

under the APA to KPC. A copy of the Assignment of Asset Purchase Agreement is attached hereto

as Exhibit C.

       11.       On June 15, 2019, KPC and the Debtors entered into a TSA. A copy of the

Transition Services Agreement is attached hereto as Exhibit D.

       12.       Under Section 16 of the TSA, KPC and the Debtors agreed to pay each other the

fees for each service identified in the agreement. The Debtors are required to invoice KPC

“monthly in advance for the amounts owed in connections with” the services rendered. (Exhibit

D).

       13.       The Debtors continued to provide the services defined in the TSA through October.

       14.       To date, KPC has refused to pay the Debtors for services rendered under the TSA

for the months of August, September and October. KPC’s outstanding invoice for services the

Debtors rendered to KPC total $584,294.57 (Exhibits A & B).

       15.       The Debtors understand that KPC disputes approximately $130,000 of such

amount, but does not dispute the balance amounting to approximately $435,000. Notwithstanding

that KPC does not dispute this liquidated amount, KPC has not paid the undisputed amount.

                                      Argument & Authorities

       16.       Bankruptcy cases recognize the Debtors’ common law right setoff. In re Prince

Sports, Inc., Case No. 12-11439 (KJC), 2013 WL 6906717, at *2 (Bankr. D. Del. Dec. 11, 2013).



                                                   4
                Case 18-12491-CSS              Doc 1576        Filed 11/12/19         Page 5 of 7



         17.      “The right of setoff . . . allows entities that owe each other money to apply their

mutual debts against each other, thereby avoiding ‘the absurdity of making A pay B when B owes

A.’ Although no federal right of setoff is created by the Bankruptcy Code, 11 U.S.C. § 553(a)

provides that, with certain exceptions, whatever right of setoff otherwise exists is preserved in

bankruptcy.” Citizens Bank of Maryland v. Strumpf, 516 U.S. 16, 18 (1995).

         18.      “Whether to allow setoff is a determination within the sound discretion of this

Court.” In re Garden Ridge Corporation, 338 B.R. 627, 632 (Bankr. D. Del. 2006).

         19.      Setoff is appropriate here where KPC acted postpetition so there is mutuality with

the Debtors. As this Court has stated, mutuality requires that the parties have “mutual debts, being

owed to and from the same parties.” In re Women First Healthcare, Inc., 345 B.R. 131, 136

(Bankr. D. Del. 2006); In re Telephone Warehouse, Inc., 259 B.R. 64, 69 (Bankr. D. Del. Feb. 28,

2001) (“To permit setoff there must be mutuality of debt. That is, the debt must be owed by and to

the same two parties. ”)

         20.      To the extent this Court finds that KPC is entitled to a return of the Deposit, the

Debtors are entitled to offset the debt owed under the TSA against KPC. 2

         21.      To the extent this Court finds that KPC is entitled to the Deposit, that obligation

would create a mutual debt between the Debtors’ obligation to KPC to return the deposit and

KPC’s obligation to pay the Debtors for services rendered under the TSA.




2
  In their Motion to Compel, KPC alleges that the Debtors’ right to damages is “unproven, unliquidated, and contingent
on the success of possible litigation” as compared to KPC’s alleged right to the Deposit, which KPC alleges is
“liquidated and due and payable.” [D.I. 1548 at ⁋ 36]. The Debtors contest KPC’s claim that the return of the Deposit
is due and payable, as that right is contingent on the Court’s determination that KPC is entitled to a return of the
Deposit under the terms of the contract and the circumstances alleged in the Complaint. Regardless, even accepting
KPC’s assertion regarding its right to the Deposit as true, KPC’s debt to the Debtor’s under the terms of TSA would
also be liquidated and due and payable and, therefore, subject to setoff.

                                                          5
             Case 18-12491-CSS          Doc 1576      Filed 11/12/19     Page 6 of 7



       22.     Finally, in challenging the Debtors right to offset and recoup, KPC relies heavily

on the holding in Westinghouse Credit Corp. v. D'Urso, 278 F.3d138 (2d Cir. 2002), a Second

Circuit decision applying New York setoff and recoupment laws.

       23.     This Circuit has not adopted the holding in Westinghouse Credit Corp. In fact, this

Circuit has not followed the holding in Westinghouse Credit Corp. at least as it relates to

recoupment. See George L. Miller, Chapter 7 Tr. for the Estate of WL Homes, LLC v. Zurich Am.

Ins. Co. (In re WL Homes LLC), 563 B.R. 512, 517 (Bankr. D. Del. 2017) (stating that the Third

Circuit’s recoupment analysis does not require the “discrete and independent units” analysis as

described in Westinghouse Credit Corp.).

                                            Conclusion

       The Debtors respectfully request that this Court deny the Motion and that they be granted

such other and further relief as is just and proper under the circumstances.

Dated: November 12, 2019                      DLA PIPER LLP (US)
Wilmington, Delaware
                                              /s/ Stuart M. Brown

                                              Stuart M. Brown (#4050)
                                              Kaitlin W. MacKenzie (#5924)
                                              Matthew S. Sarna (#6578)
                                              1201 N. Market Street, Suite 2100
                                              Wilmington, DE 19801
                                              Telephone: (302) 468-5700
                                              Facsimile: (302) 394-2341
                                              Email: Stuart.Brown@dlapiper.com
                                                      Kaitlin.MacKenzie@dlapiper.com
                                                      Matthew.Sarna@dlapiper.com

                                              -and-




                                                 6
Case 18-12491-CSS   Doc 1576   Filed 11/12/19    Page 7 of 7



                        WALLER LANSDEN DORTCH & DAVIS, LLP
                        John Tishler (admitted pro hac vice)
                        Katie G. Stenberg (admitted pro hac vice)
                        Blake D. Roth (admitted pro hac vice)
                        Tyler N. Layne (admitted pro hac vice)
                        511 Union Street, Suite 2700
                        Nashville, TN 37219
                        Telephone: (615) 244-6380
                        Facsimile: (615) 244-6804
                        Email: John.Tishler@wallerlaw.com
                               Katie.Stenberg@wallerlaw.com
                               Blake.Roth@wallerlaw.com
                               Tyler.Layne@wallerlaw.com

                        Attorneys for the Debtors in Possession




                           7
